DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites calculate fault throws at various orientations of said dips and azimuths independent of determining other fault indicators.
	The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the via mathematical concepts. That is, other than reciting “an interface” and “a processor” nothing in the claim element precludes the step from practically being performed via mathematical concepts. For example, but for the “an interface” and “a processor” language, “calculate” in the context of this claim encompasses the user manually calculating the fault throws. See e.g. Applicant’s specification [0017] and equation 1. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation via mathematical relationships, formulas, calculations and equations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – an interface configured to receive seismic data; and a processor configured to scan a manifold-shaped operator through said seismic data at a range of dips and azimuths. The interface is recited at a high-level of generality such that it amounts to no more than a data-gathering step that collect a necessary input for the equation. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data filtering or analysis) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an interface to perform the data gathering and using a processor to perform the calculating step amounts to no more than mere instructions to collect a necessary input for the equation and mere instructions to apply the exception using a generic computer component, respectively. As such, the additional elements cannot provide an inventive concept. See MPEP § 2106.05(f)-(g).  The claim is not patent eligible.
	Claims 2-7 depend from claim 1 and recite the same abstract idea as claim 1. The additional elements of claims 2-7 serve merely to extend the abstract idea recited in claim 1. See e.g. Applicant’s specification [0017]-[0022] and equations 1-3. The claims do not recite any additional claim elements and therefore neither integrate the abstract idea into a practical application nor amount to significantly more. The additional elements recited in claim 7, is recited at a high level of generality such that it amounts to  no more than instructions for the generic computer to perform necessary outputting. As such it does not impose any meaningful limits to the claim and amounts to mere post-solution or extra-solution activity. The additional limitation does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to perform necessary outputting using a generic computer component. As such, the additional element cannot provide an inventive concept. See MPEP § 2106.05(f)-(g).  The claims are not patent eligible.
	Claim 8 recites calculating fault throws at various orientations of said dips and azimuths independent of determining other fault indicators; and predicting fault locations based on said fault throws.
	The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the via mathematical concepts. That is, nothing in the claim element precludes the step from practically being performed via mathematical concepts. For example, “calculating” and “predicting” in the context of this claim encompasses the user manually calculating the fault throws. See e.g. Applicant’s specification [0017] and equation 1. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation via mathematical relationships, formulas, calculations and equations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – receiving seismic data; scanning a manifold-shaped operator through said seismic data at a range of dips and azimuths. The additional limitations are recited at a high-level of generality such that they amount to no more than data-gathering steps that collect the necessary input(s) for the equation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than performing steps of data gathering to collect necessary input(s) for the equation. As such, the additional elements cannot provide an inventive concept. See MPEP § 2106.05(g).  The claim is not patent eligible.
	Claims 8-14 depend from claim 8 and recite the same abstract idea as claim 8. The additional elements of claims 9-14 serve merely to extend the abstract idea recited in claim 8. See e.g. Applicant’s specification [0017]-[0022] and equations 1-3. The claims do not recite any additional claim elements and therefore neither integrate the abstract idea into a practical application nor amount to significantly more. The additional elements recited in claim 14, is recited at a high level of generality such that it amounts to no more than instructions for the generic computer to perform necessary outputting. As such, it does not impose any meaningful limits to the claim and amounts to mere post-solution or extra-solution activity. The additional limitation does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to perform necessary outputting using a generic computer component. As such, the additional elements cannot provide an inventive concept. See MPEP § 2106.05(f)-(g).  The claims are not patent eligible.
	Claim 15 recites predict fault locations from said seismic data; calculate said fault throws at various orientations of said dips and azimuths independent of other fault indicators, and predict said fault locations based on said fault throws.
	The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the via mathematical concepts. That is, other than reciting “a seismic data reservoir” and “a cloud computing network including multiple processors” nothing in the claim element precludes the steps from practically being performed via mathematical concepts. For example, but for the a seismic data reservoir” and “a cloud computing network including multiple processors” language, “predict” and “calculate” in the context of this claim encompasses the user manually calculating the fault throws. See e.g. Applicant’s specification [0017] and equation 1. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation via mathematical relationships, formulas, calculations and equations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – a seismic data reservoir configured to store seismic data; and a cloud computing network including multiple processors configured to cooperate by scanning a manifold-shaped operator through said seismic data at a range of dips and azimuths. The scanning a manifold-shaped operator through said seismic data at a range of dips and azimuths is recited at a high-level of generality such that it amounts to no more than a data-gathering step that collect a necessary input for the equation. The seismic data reservoir a cloud computing network including multiple processors are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data storage, filtering and/or analysis) such that it amounts no more than mere instructions to apply the exception using generic computer component(s). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to collect a necessary input for the equation and mere instructions to apply the exception using a generic computer component, respectively. As such, the additional elements cannot provide an inventive concept. See MPEP § 2106.05(f)-(g).  The claim is not patent eligible.
	Claims 16-20 depend from claim 15 and recite the same abstract idea as claim 15. The additional elements of claims 16-20 serve merely to extend the abstract idea recited in claim 15. See e.g. Applicant’s specification [0017]-[0022] and equations 1-3. The claims do not recite any additional claim elements and therefore neither integrate the abstract idea into a practical application nor amount to significantly more. The additional element recited in claim 20, is recited at a high level of generality such that it amounts to no more than instructions for the generic computer to perform necessary outputting. As such it does not impose any meaningful limits to the claim and amounts to mere post-solution or extra-solution activity. The additional limitation does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to perform necessary outputting using a generic computer component. As such, the additional element cannot provide an inventive concept. See MPEP § 2106.05(f)-(g).  The claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard et al. in U.S. Patent 6,791,900 and further in view of Wentland et al. in U.S. Patent Publication 2004/0098200.
	Regarding claim 1, Gillard et al. teaches:
	an interface configured to receive seismic data (see “takes a volume of seismic amplitude data as input”, column 3 lines 9-11 the mechanism for receiving the data as input is understood to be an interface configured to receive seismic data); and 
	a processor (see “seismic data processing”, column 1 lines 8-10; “processing steps”, column 2 lines 55-58, column 6 lines 50-68 the mechanism for performing the processing steps and computation is understood to be a processor) configured to process said seismic data at a range of dips (see “dip”, column 1 lines 18-19; column 1 lines 39-41) and azimuths (see “a pre-defined dip azimuth measurement axis ”, column 1 lines 57-58; see “in any azimuthal direction of the volume”, column 3 lines 25-30) and calculate fault throws at various orientations of said dips and azimuths independent of determining other fault indicators (see “generate fault orientations and fault  throws throughout a volume of seismic amplitude data for quantitative evaluation of fault parameters that can be used to facilitate fault interpretation”, column 2 lines 28-32, column 2 lines 58-60).
	Gillard et al. differs from the claimed invention in that it is silent regarding configured to scan a manifold-shaped operator through said seismic data.
	Wentland et al. relates to exploring for hydrocarbon reservoirs and processing of seismic data and teaches “After an object has been created, the interpreter verifies it by analyzing it visually…Understanding the internal characteristics of an object is usually accomplished by displaying the intersection of the objects boundary representation with a data slice then scanning through the data set one slice at a time” ([0008]-[0009] scan an operator through said seismic data). Wentland et al. teaches scanning through seismic data to analyze what is in the seismic volume. 
	Gillard et al. and Wentland et al. differ from the claimed invention in that they are silent regarding manifold-shaped operator.
	At the time of filing the application, a person of ordinary skill in the art would have recognized a need to provide a scanning operator comprised of a specified geometric shape in a 3D volume. The possible geometric shapes of the operator are predictable: cuboid, manifold, or rhomboid. A manifold-shaped operator would provide a sufficient operator to scan the 3D volume. The manifold-shaped operator would have a reasonable expectation of success for providing seismic data scanning within the 3D volume. The choice of one shape of operator over the other would have been considered obvious and depended on the design parameters of the device as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the teachings of Wentland et al. with Gillard et al. to improve Gillard et al. with a reasonable expectation that it would improve the visual display of digitized information in a way that allows for easily detecting patterns and characteristics within the data when calculating a throw volume for quantitative fault analysis.
	Regarding claim 2, Gillard et al. and Wentland et al. teach the limitations as indicated above. Further, Gillard et al. teaches wherein said processor is further configured to calculate at least one additional fault indicator at said various orientations (see “a coherency or semblance calculation, as is well known in the art of seismic processing”, column 6 lines 51-53; column 1 lines 62-67 consistent with Applicants specification see e.g. [0022] “any other fault indicators, such as coherence, semblance or discontinuity”).
	Regarding claim 3, Gillard et al. and Wentland et al. teach the limitations as indicated above. Further, Gillard et al. teaches wherein said processor is configured to predict fault locations based on said fault throws (see “a three-dimensional volume of seismic data samples is selected for fault analysis”, column 4 lines 27-30; see “In step 203, the data locations that are to be analyzed are selected…the data locations will comprise every data location in the seismic data volume. However, any appropriate subset of data locations in the seismic volume that sufficiently characterizes the regions in the seismic data volume containing the faults of interest may be used”, column 4 lines 61-67).
	Regarding claim 5, Gillard et al. and Wentland et al. teach the limitations as indicated above. Further, Gillard et al. teaches wherein said processor is configured to predict fault locations based on said fault throws (see “information may be gained in fault throw measurements…generate fault orientations and fault throws throughout a volume of seismic amplitude data for quantitative evaluation of fault parameters…”, column 2 lines 20-32).
	Regarding claim 6, Gillard et al. and Wentland et al. teach the limitations as indicated above. Further, Gillard et al. teaches wherein said at least one additional fault indicator is semblance (see “a coherency or semblance calculation, as is well known in the art of seismic processing”, column 6 lines 51-53; column 1 lines 62-67) and said processor is further configured to predict fault locations using said fault throws and said semblance (see “information may be gained in fault throw measurements…generate fault orientations and fault throws throughout a volume of seismic amplitude data for quantitative evaluation of fault parameters…”, column 2 lines 20-32).
	Regarding claim 7, Gillard et al. and Wentland et al. teach the limitations as indicated above. Further, Gillard et al. teaches wherein said processor is further configured to generate 3D fault images based on said dips, said azimuths, said fault throws and said semblance (see “The three dimensional representation of calculated correlation coefficients which results thereby provides an analytical, and in graphical form a visual, representation of the amount of discontinuity in the reflectors in the seismic data volume”, column 1 lines 28-33; see “the throw volume is to be displayed as a three dimensional volume of the calculated time shifts”, column 8 lines 14-18).
	Regarding claim 8, Gillard et al. teaches:
	receiving seismic data (see “takes a volume of seismic amplitude data as input”, column 3 lines 9-11); 
	processing through said seismic data at a range of dips (see “dip”, column 1 lines 18-19; column 1 lines 39-41) and azimuths (see “a pre-defined dip azimuth measurement axis ”, column 1 lines 57-58; see “in any azimuthal direction of the volume”, column 3 lines 25-30); 
	calculating fault throws at various orientations of said dips and azimuths independent of other fault indicators (see “generate fault orientations and fault  throws throughout a volume of seismic amplitude data for quantitative evaluation of fault parameters that can be used to facilitate fault interpretation”, column 2 lines 28-32, column 2 lines 58-60); and 
	predicting fault locations based on said fault throws (see “analysing faults in a three-dimensional volume of seismic data by calculating a throw volume”, column 2 lines 35-37).
	Gillard et al. differs from the claimed invention in that it is silent regarding configured to scan a manifold-shaped operator through said seismic data.
	Wentland et al. relates to exploring for hydrocarbon reservoirs and processing of seismic data and teaches “After an object has been created, the interpreter verifies it by analyzing it visually…Understanding the internal characteristics of an object is usually accomplished by displaying the intersection of the objects boundary representation with a data slice then scanning through the data set one slice at a time” ([0008]-[0009] scan an operator through said seismic data). Wentland et al. teaches scanning through seismic data to analyze what is in the seismic volume. 
	Gillard et al. and Wentland et al. differ from the claimed invention in that they are silent regarding manifold-shaped operator.
	At the time of filing the application, a person of ordinary skill in the art would have recognized a need to provide a scanning operator comprised of a specified geometric shape in a 3D volume. The possible geometric shapes of the operator are predictable: cuboid, manifold, or rhomboid. A manifold-shaped operator would provide a sufficient operator to scan the 3D volume. The manifold-shaped operator would have a reasonable expectation of success for providing seismic data scanning within the 3D volume. The choice of one shape of operator over the other would have been considered obvious and depended on the design parameters of the device as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the teachings of Wentland et al. with Gillard et al. to improve Gillard et al. with a reasonable expectation that it would improve the visual display of digitized information in a way that allows for easily detecting patterns and characteristics within the data when calculating a throw volume for quantitative fault analysis.
	Regarding claim 9, Gillard et al. and Wentland et al. teach the limitations as indicated above. Further, Gillard et al. teaches further comprising calculating at least one other additional fault indicator at said various orientations (see “a coherency or semblance calculation, as is well known in the art of seismic processing”, column 6 lines 51-53; column 1 lines 62-67 consistent with Applicants specification see e.g. [0022] “any other fault indicators, such as coherence, semblance or discontinuity”).
	Regarding claim 13, Gillard et al. and Wentland et al. teach the limitations as indicated above. Further, Gillard et al. teaches further comprising calculating an additional fault indicator that is semblance and predicting fault locations using said fault throws and said semblance (see “a coherency or semblance calculation, as is well known in the art of seismic processing”, column 6 lines 51-53; column 1 lines 62-67).
	Regarding claim 14, Gillard et al. and Wentland et al. teach the limitations as indicated above. Further, Gillard et al. teaches generating 3D fault images based on said dips, said azimuths, said fault throws and said semblance (see “The three dimensional representation of calculated correlation coefficients which results thereby provides an analytical, and in graphical form a visual, representation of the amount of discontinuity in the reflectors in the seismic data volume”, column 1 lines 28-33; see “the throw volume is to be displayed as a three dimensional volume of the calculated time shifts”, column 8 lines 14-18).
Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard et al. in U.S. Patent 6,791,900 and Wentland et al. in U.S. Patent Publication 2004/0098200 as applied to claims 1 and 8 above, and further in view of Rutten in Foreign Patent Document WO 2014185898.
	Regarding claim 3, Gillard et al. and Wentland et al. teach the limitations as indicated above. Gillard et al. and Wentland et al. differ from the claimed invention in that they are silent with respect to dynamic time warping.
	Rutten teaches “Systems and methods for constructing clean stratigraphic seismic traces to enhance interpretation of geological faults using diagnostic displays, diagnostic tools, and fault quality validation techniques” (Abstract) and “interactive fault tracking and by calculating fault throw” ([0006]). Further, Rutten teaches “Due to common geological processes, the throw can vary rapidly along a fault and gate length is thereby limited. Unfortunately, the short gate length causes the peaks in the cross- correlations (as a function of shift) to be non-unique. To enhance the uniqueness of the cross- correlation peaks, a non-linear dynamic programming algorithm may be used such as, for example, the Dynamic Time Warping method” ([0052] calculate said fault throws based on dynamic time warping, wherein shifting vectors are obtained for each image sample of said seismic data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the dynamic time warping teachings of Rutten with Wentland et al. and Gillard et al. to improve Wentland et al. and Gillard et al. with a reasonable expectation that it would improve the fault tracking within the seismic data when calculating a throw volume during quantitative fault analysis.
	Regarding claim 10, Gillard et al. and Wentland et al. teach the limitations as indicated above. Gillard et al. and Wentland et al. differ from the claimed invention in that they are silent with respect to dynamic time warping.
	Rutten teaches “Systems and methods for constructing clean stratigraphic seismic traces to enhance interpretation of geological faults using diagnostic displays, diagnostic tools, and fault quality validation techniques” (Abstract) and “interactive fault tracking and by calculating fault throw” ([0006]). Further, Rutten teaches “Due to common geological processes, the throw can vary rapidly along a fault and gate length is thereby limited. Unfortunately, the short gate length causes the peaks in the cross- correlations (as a function of shift) to be non-unique. To enhance the uniqueness of the cross- correlation peaks, a non-linear dynamic programming algorithm may be used such as, for example, the Dynamic Time Warping method” ([0052] calculate said fault throws based on dynamic time warping, wherein shifting vectors are obtained for each image sample of said seismic data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the dynamic time warping teachings of Rutten with Wentland et al. and Gillard et al. to improve Wentland et al. and Gillard et al. with a reasonable expectation that it would improve the fault tracking within the seismic data when calculating a throw volume during quantitative fault analysis.
Claims 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard et al. in U.S. Patent 6,791,900 and Wentland et al. in U.S. Patent Publication 2004/0098200, and further in view of Shou et al. in Foreign Patent Document CN 102866424 A.
	Regarding claim 15, Gillard et al. teaches:
	seismic data (see “takes a volume of seismic amplitude data as input”, column 3 lines 9-11); and
	a processor (see “seismic data processing”, column 1 lines 8-10; “processing steps”, column 2 lines 55-58, column 6 lines 50-68 the mechanism for performing the processing steps and computation is understood to be a processor) processing through said seismic data at a range of dips (see “dip”, column 1 lines 18-19; column 1 lines 39-41) and azimuths (see “a pre-defined dip azimuth measurement axis ”, column 1 lines 57-58; see “in any azimuthal direction of the volume”, column 3 lines 25-30); 
	calculate said fault throws at various orientations of said dips and azimuths independent of other fault indicators (see “generate fault orientations and fault  throws throughout a volume of seismic amplitude data for quantitative evaluation of fault parameters that can be used to facilitate fault interpretation”, column 2 lines 28-32, column 2 lines 58-60), and predicting said fault locations based on said fault throws (see “analysing faults in a three-dimensional volume of seismic data by calculating a throw volume”, column 2 lines 35-37).
	Gillard et al. differs from the claimed invention in that it is silent regarding a seismic data reservoir and a cloud computing network including multiple processors configured to scan a manifold-shaped operator through said seismic data.
	Wentland et al. relates to exploring for hydrocarbon reservoirs and processing of seismic data and teaches “After an object has been created, the interpreter verifies it by analyzing it visually…Understanding the internal characteristics of an object is usually accomplished by displaying the intersection of the objects boundary representation with a data slice then scanning through the data set one slice at a time” ([0008]-[0009] scan an operator through said seismic data). Wentland et al. teaches scanning through seismic data to analyze what is in the seismic volume. 
	Gillard et al. and Wentland et al. differ from the claimed invention in that they are silent regarding manifold-shaped operator, a seismic data reservoir and a cloud computing network including multiple processors.
	At the time of filing the application, a person of ordinary skill in the art would have recognized a need to provide a scanning operator comprised of a specified geometric shape in a 3D volume. The possible geometric shapes of the operator are predictable: cuboid, manifold, or rhomboid. A manifold-shaped operator would provide a sufficient operator to scan the 3D volume. The manifold-shaped operator would have a reasonable expectation of success for providing seismic data scanning within the 3D volume. The choice of one shape of operator over the other would have been considered obvious and depended on the design parameters of the device as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the teachings of Wentland et al. with Gillard et al. to improve Gillard et al. with a reasonable expectation that it would improve the visual display of digitized information in a way that allows for easily detecting patterns and characteristics within the data when calculating a throw volume for quantitative fault analysis.
	Shou et al. teaches “a cloud computing based seismic data to a remote processing system, comprising…a data transmission server group, cloud computing server and a plurality of remote data storage disk array, wherein, The remote terminal used for input, output the collected seismic data” (Abstract; [0003] a seismic data reservoir and a cloud computing network including multiple processors). Shou et al. establishes that the use of seismic data reservoirs and cloud computing is part of the knowledge of the personal of ordinary skill in the art of seismic data processing see e.g. [0002].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the teachings of Shou et al. with Gillard et al. and Wentland et al. to improve Gillard et al. and Wentland et al. with a reasonable expectation that it would provide technology that furthers the improvement of the collecting of seismic data when calculating a throw volume for quantitative fault analysis, thereby improving the process.
	Regarding claim 16, Gillard et al., Wentland et al. and Shou et al. teach the limitations as indicated above. Further, Gillard et al. teaches further comprising calculating at least one additional fault indicator at said various orientations (see “a coherency or semblance calculation, as is well known in the art of seismic processing”, column 6 lines 51-53; column 1 lines 62-67 consistent with Applicants specification see e.g. [0022] “any other fault indicators, such as coherence, semblance or discontinuity”).
	Further Shou et al. teaches said cloud computing network (see “a cloud computing based seismic data to a remote processing system, comprising…a data transmission server group, cloud computing server and a plurality of remote data storage disk array, wherein, The remote terminal used for input, output the collected seismic data”, Abstract; [0003] a cloud computing network including multiple processors). Shou et al. establishes that the use of seismic data reservoirs and cloud computing is part of the knowledge of the personal of ordinary skill in the art of seismic data processing see e.g. [0002].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the teachings of Shou et al. with Gillard et al. and Wentland et al. to improve Gillard et al. and Wentland et al. with a reasonable expectation that it would provide technology that furthers the improvement of the collecting of seismic data when calculating a throw volume for quantitative fault analysis, thereby improving the process.
	Regarding claim 19, Gillard et al., Wentland et al. and Shou et al. teach the limitations as indicated above. Further, Gillard et al. teaches wherein said at least one additional fault indicator is semblance (see “a coherency or semblance calculation, as is well known in the art of seismic processing”, column 6 lines 51-53; column 1 lines 62-67) and said processor is further configured to predict fault locations using said fault throws and said semblance (see “information may be gained in fault throw measurements…generate fault orientations and fault throws throughout a volume of seismic amplitude data for quantitative evaluation of fault parameters…”, column 2 lines 20-32).
	Further Shou et al. teaches said cloud computing network (see “a cloud computing based seismic data to a remote processing system, comprising…a data transmission server group, cloud computing server and a plurality of remote data storage disk array, wherein, The remote terminal used for input, output the collected seismic data”, Abstract; [0003] a cloud computing network including multiple processors). Shou et al. establishes that the use of seismic data reservoirs and cloud computing is part of the knowledge of the personal of ordinary skill in the art of seismic data processing see e.g. [0002].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the teachings of Shou et al. with Gillard et al. and Wentland et al. to improve Gillard et al. and Wentland et al. with a reasonable expectation that it would provide technology that furthers the improvement of the collecting of seismic data when calculating a throw volume for quantitative fault analysis, thereby improving the process.
	Regarding claim 20, Gillard et al., Wentland et al. and Shou et al. teach the limitations as indicated above. Further, Gillard et al. teaches wherein said processor is further configured to generate 3D fault images based on said dips, said azimuths, said fault throws and said semblance (see “The three dimensional representation of calculated correlation coefficients which results thereby provides an analytical, and in graphical form a visual, representation of the amount of discontinuity in the reflectors in the seismic data volume”, column 1 lines 28-33; see “the throw volume is to be displayed as a three dimensional volume of the calculated time shifts”, column 8 lines 14-18).
	Further Shou et al. teaches said cloud computing network (see “a cloud computing based seismic data to a remote processing system, comprising…a data transmission server group, cloud computing server and a plurality of remote data storage disk array, wherein, The remote terminal used for input, output the collected seismic data”, Abstract; [0003] a cloud computing network including multiple processors). Shou et al. establishes that the use of seismic data reservoirs and cloud computing is part of the knowledge of the personal of ordinary skill in the art of seismic data processing see e.g. [0002].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the teachings of Shou et al. with Gillard et al. and Wentland et al. to improve Gillard et al. and Wentland et al. with a reasonable expectation that it would provide technology that furthers the improvement of the collecting of seismic data when calculating a throw volume for quantitative fault analysis, thereby improving the process.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard et al. in U.S. Patent 6,791,900 , Wentland et al. in U.S. Patent Publication 2004/0098200 and Shou et al. in Foreign Patent Document CN 102866424 A as applied to claim 15 above, and further in view of Rutten in Foreign Patent Document WO 2014185898.
	Regarding claim 17, Gillard et al., Wentland et al. and Shou et al. teach the limitations as indicated above. Gillard et al., Wentland et al. and Shou et al. differ from the claimed invention in that they are silent with respect to dynamic time warping.
	Rutten teaches “Systems and methods for constructing clean stratigraphic seismic traces to enhance interpretation of geological faults using diagnostic displays, diagnostic tools, and fault quality validation techniques” (Abstract) and “interactive fault tracking and by calculating fault throw” ([0006]). Further, Rutten teaches “Due to common geological processes, the throw can vary rapidly along a fault and gate length is thereby limited. Unfortunately, the short gate length causes the peaks in the cross- correlations (as a function of shift) to be non-unique. To enhance the uniqueness of the cross- correlation peaks, a non-linear dynamic programming algorithm may be used such as, for example, the Dynamic Time Warping method” ([0052] calculate said fault throws based on dynamic time warping, wherein shifting vectors are obtained for each image sample of said seismic data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the dynamic time warping teachings of Rutten with Wentland et al., Wentland et al. and Shou et al. to improve Wentland et al., Wentland et al. and Shou et al. with a reasonable expectation that it would improve the fault tracking within the seismic data when calculating a throw volume during quantitative fault analysis.
Allowable Subject Matter
Claim(s) 4, 11-12 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MISCHITA L HENSON/Primary Examiner, Art Unit 2865